Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 15, 18, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. (Berkeley), U.S. Patent Application Publication No. 2015/0070402 A1 to Shah et al. (Shah) and U.S. Patent Application Publication No. 2018/0089861 A1 to Klement et al. (Klement).
As to claim 1, Berkeley discloses an electronic device (OLED display) (Figs. 1-2, Pas. 73), comprising: a display (2) (Fig. 1, Par. 64); an ambient light sensor (8, 8a, 8b) in the housing (Figs. 1-6, Par. 76, 83-84); control circuitry that is configured to: gather ambient light readings with the ambient light sensor (Par. 78); measure display light 
Berkeley does not expressly disclose display images on the display while compensating for display aging effects.
Shah discloses display images on the display while compensating for display aging effects (dynamically adjust/correct the display output due to aging) (Pars. 43, 51). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
Berkeley does not expressly disclose adjust a white point for the display based on the ambient light readings; and display the white-point-adjusted images.
Klement discloses to adjust a white point for the display based on the ambient light readings (Par. 67); and display the white-point-adjusted images (Pars. 57-58, 67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Klement to adjust the colors as suggested by Klement (Par. 67).
As to claim 2, Berkeley discloses the control circuitry is configured to turn the display on and off in sequence during the measurement of the display light (Figs. 11, 12, Pars. 110, 123).
As to claim 3, Berkeley discloses the control circuitry is configured to use the ambient light sensor to measure the display light outside of time periods during which the display is displaying images for a user (Par. 78).  

As to claim 6, Berkeley as modified discloses the control circuitry is configured to measure the display light with the ambient light sensor while image content is 20being displayed on the display (Shah’s Pars. 31-32) and wherein the image content is selected from the group consisting of: photographs, an image with text, a moving image (Shah’s Par. 26).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
As to claim 7, Berkeley as modified discloses the image content includes at least one black image frame (Shah’s Fig. 7, Pars. 49-50).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
As to claim 8, Berkeley as modified discloses the control circuitry is configured to display frames with different content including at least some partial frames with partially black content while the control circuitry measures the display light (Berkeley’s Figs. 11-12, Pars. Shah’s Fig. 7, Pars. 49-50).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
As to claim 9, Berkeley as modified discloses the partial frames include dark pixels and non-dark pixels (Berkeley’s Figs. 11-12, Pars. 84, 103, 107, Shah’s Fig. 7, Pars. 49-50), wherein the non-dark pixels in each partial frame is in a subarea, and 
As to claim 10, Berkeley discloses the control circuitry is configured to measure the display light with the ambient light sensor during a sequence of at least two frames of light output from the display (Figs. 11-12, Pars. 103, 107).
As to claim 11, Berkeley as modified discloses the sequence of frames includes red frames, blue frames, green frames, and black frames (Shah’s Fig. 7, Pars. 49-50).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
As to claim 15, Berkeley discloses a light guide (6) that guides light to the ambient light sensor (8, 8a, 8b) (Figs. 1-6, Par. 76).
As to claim 18, Berkeley as modified discloses the ambient light sensor comprises a color ambient light sensor having multiple photodetectors configured to detect light in different respective wavelength bands (Shah’s Figs. 7-8, Pars. 34, 50). It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
 the control circuitry is configured to measure the display light using the ambient light sensor according to a schedule (Pars. 78, 123).  
As to claim 21, Berkeley discloses the control circuitry is configured to measure the display light with the ambient light sensor in response to user input (Pars. 75, 123).
As to claim 23, Berkeley discloses the control circuitry is configured detect an ambient light level with the ambient light sensor and is configured to discard a measurement of the display light made with the ambient light sensor in response to determining that the ambient light level is more than a threshold amount (Pars. 77, 124).

Claim 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. (Berkeley), U.S. Patent Application Publication No. 2015/0070402 A1 to Shah et al. (Shah) and U.S. Patent Application Publication No. 2018/0089861 A1 to Klement et al. (Klement); in view of U.S. Patent No. US 9,530,381 B1 to Bozarth et al. (Bozarth).
As to claim 5, Berkeley does not expressly disclose the control circuitry is configured to measure the display light with the ambient light sensor immediately after the display is used to display an image for the user.
Bozarth discloses the control circuitry is configured to measure the display light with the ambient light sensor immediately after the display is used to display an image for the user (Col. 4, lines 38-42).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of 
As to claim 17, Berkeley as modified does not expressly disclose the ambient light sensor comprises a monochrome ambient light sensor.
Bozarth discloses the ambient light sensor comprises a monochrome (varying shades of gray) ambient light sensor (Col. 4, lines 42-47).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Bozarth to provide feedback corresponding to each pixels as suggested by Bozarth (Col. 4, lines 35-37).

Claim 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. (Berkeley), U.S. Patent Application Publication No. 2015/0070402 A1 to Shah et al. (Shah) and U.S. Patent Application Publication No. 2018/0089861 A1 to Klement et al. (Klement); in view of U.S. Patent Application Publication No. 2017/0188023 A1 to Brabenac et al (Brabenac).
As to claim 12, Berkeley as modified does not expressly disclose some of the red frames have different intensities from each other.
Brabenac discloses some of the color frames have different intensities from each other (Pars. 60, 139).

As to claim 13, see claim 12, Berkeley as modified discloses the sequence of frames includes white frames and black frames (Brabenac’s Pars. 60, 139).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Brabenac to measure display performance as suggested by Brabenac (Par. 23).
As to claim 14, Berkeley as modified discloses some of the white 21frames have different intensities from each other (Brabenac’s Pars. 60, 139).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Brabenac to measure display performance as suggested by Brabenac (Par. 23).
As to claim 19, Berkeley as modified discloses the control circuitry is configured to adjust the display to modulate the display light in intensity during the measurements (Brabenac’s Pars. 60, 139).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Brabenac to measure display performance as suggested by Brabenac (Par. 23).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. (Berkeley), U.S. Patent Application Publication No. 2015/0070402 A1 to Shah et al. (Shah) and U.S. Patent Application Publication No. 2018/0089861 A1 to Klement et al. (Klement); in .
As to claim 22, Berkeley discloses the control circuitry is configured to discard a measurement of the display light made with the ambient light sensor in response to determining that that the measurement varies by more than a threshold amount (Pars. 77-78, 122, 124).
Berekeley does not expressly disclose to discard a measurement of the display light in response to determining that that the measurement varies from another measurement of the 22display light made with the ambient light sensor by more than a threshold amount.
Pearce discloses to discard a measurement of the display light in response to determining that that the measurement varies from another measurement of the 22display by more than a threshold amount (Pars. 49-50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Pearce to improve the accuracy of the measurement as suggested by Pearce (Par. 50).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. (Berkeley) and U.S. Patent Application Publication No. 2015/0070402 A1 to Shah et al. (Shah).
As to claim 24, Berkeley discloses an electronic device (OLED display) (Figs. 1-2, Pas. 73), comprising: 
pixels (12) configured to display content (Fig. 1, Par. 64); 

Berkeley does not expressly compensating the pixels using the color measurements.
Shah discloses compensating the pixels using color measurements (Pars. 43, 51; see also Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).

Claim 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. (Berkeley) and U.S. Patent Application Publication No. 2015/0070402 A1 to Shah et al. (Shah); in view of U.S. Patent No. US 9,530,381 B1 to Bozarth et al. (Bozarth).
As to claim 25, Berkeley as modified discloses the electronic device of claim 24, further comprising: the pixels (Berkeley’s 12) form a pixel array that is configured to display an image for a user (Fig. 1, Par. 64), wherein the color light sensor comprises a color ambient light sensor (Shah’s Pars. 43, 51) measures ambient light that passes through the pixel array (Shah’s Par. 32, see also Pars. 43, 51; see also Abstract).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley 
Berkeley as modified does not expressly disclose the color ambient light sensor that is overlapped by the pixel array.
Bozarth discloses the color ambient light sensor that is overlapped by the pixel array (Fig. 2, 4, Col. 4, lines 20-25; see also Col. 1, line 60-Col. 2, line 14, Col. 4, lines 35-49, Col. 10, lines 46-54, 63-66, Col. 13, lines 63-67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Bozarth to provide feedback corresponding to each pixels as suggested by Bozarth (Col. 4, lines 35-37).
As to claim 27, see claim 25.  Berkeley as modified further discloses an electronic device (OLED display) (Figs. 1-2, Pas. 73), comprising: a display having light-emitting diodes (Berkeley’s Par. 73, Shah’s Par. 36, Bozarth’s Col. 7, lines 45-47); an ambient light sensor (Berkeley’s 8, 8a, 8b) that is overlapped by the display (Berkeley’s Par. 84, Shah’s Pars. 43, 51, Abstract, Bozarth’s Col. 1, line 60-Col. 2, line 14, Col. 4, lines 35-49, Col. 10, lines 46-54, 63-66, Col. 13, lines 63-67) and that is configured to simultaneously measure ambient light through the display (Berkeley’s Par. 84, Shah’s Pars. 43, 51, Abstract, Bozarth’s Col. 1, line 60-Col. 2, line 14, Col. 4, lines 35-49, Col. 10, lines 46-54, 63-66, Col. 13, lines 63-67) and stray light emitted by the display (Berkeley’s Par. 84, Shah’s Pars. 43, 51, Abstract, Bozarth’s Col. 1, line 60-Col. 2, line 14, Col. 4, lines 35-49, Col. 10, lines 46-54, 63-66, Col. 13, lines 63-67); and control circuitry that is configured to adjust the display to compensate for 23aging-induced 
As to claim 26, Berkeley as modified discloses at least some of the image frames are black image frames (Shah’s Fig. 7, Pars. 49-50).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
As to claim 28, see claim 27.  Berkeley as modified further discloses the control circuitry is configured to determine an ambient lighting condition using the color light sensor (Berkeley’s Par. 84, Shah’s Pars. 43, 51, Abstract) and adjust brightness and color of the displayed content based on the ambient lighting condition (Berkeley’s Par. 84, Shah’s Pars. 43, 51, Abstract, Bozarth’s Col. 1, line 60-Col. 2, line 14, Col. 4, lines 35-49, Col. 10, lines 46-54, 63-66, Col. 13, lines 63-67).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah and Bozarth to provide an improved display device as suggested by Shah (Par. 27) and to .

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive.
On pages 3-4 of the Applicant’s Remarks, the Applicant argues that “control circuitry…that is configured to adjust display brightness and color dynamically based on the measurements of the ambient light” was not present in claim 25 or claim 24 from which claim 25 depends.  The Examiner respectfully disagrees.  The Examiner referred to claim 1 in claim 24 from which claim 25 depends in the previous office action.  To clarify how the Examiner interpret the claim language in reference to the cited prior arts, the Examiner mapped out the limitation to cited reference in detail in addition to claim 25 referral.  See the rejection to claim 27 for detail.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692